Upon the written submission of an agreed statement of facts pursuant to sections 546, 547 and 548 of the Civil Practice Act, declaratory judgment is hereby unanimously granted in favor of the plaintiff and against the defendant for 'the relief prayed for in paragraphs 1, 2 and 3 of the prayer for relief in the agreed submission of controversy, dated May 26, 1947, without costs to either party. The provision of section 162 of the Tax Law providing that a certified copy of the resolution adopted by the legislative body of a tax district electing to adopt title 3 of article VII-A of the Tax Law, shall be filed in the office of the county clerk of the county in which such tax district is situated, prior to the commencement of the first foreclosure proceeding under that article, is directory and not mandatory, and the filing of such certified copy of such resolution subsequent to the commencement of the foreclosure proceeding and before the entry of judgment of foreclosure constituted a substantial compliance with the requirement of the law. (City of New Rochelle v. Closter, 269 App. Div. 1053; McKinney’s Cons. Laws of N. Y., Book 1, Statutes [1942 ed.], §§ 171, 172.)’ Present — Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ.